Russell, C. J.
There was no substantial error in any of the rulings upon the pleadings or as to the admissibility of the testimony. Under the ruling in Witt v. Baker, 13 Ga. App. 396 (79 S. E. 243), no issue was properly before the trial court other than the meaning of the phrase “services rendered previous to this date;” and since, according to the testimony, including that of the defendant himself, this language clearly referred to the services of the plaintiff in procuring the option which he transferred to the defendant, a finding in favor of the plaintiff was demanded, and the direction of the verdict was harmless.

Judgment affirmed.